Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains the word “comprising” at line 1.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beltrame et al. (5343128) in view of Smadja (8860272).
Regarding claim 1, Beltrame et al. shows a magnetic flux switching hub motor having a permanent magnet rotor (15), comprising a wheel rim (7), a stator core (core of 17), an armature winding (17) which is wound on the stator core, and a plurality of rotor units (15), characterized in that, wherein the plurality of rotor units are fixed inside the wheel rim, and each of the rotor unit comprises a permanent magnet (15) except for rotor cores which are arranged on two sides of the permanent magnet; a magnetization direction of the permanent magnet is tangential magnetization, and the magnetization direction of each of the permanent magnet is the same.
Smadja shows rotor cores (17, Fig. 3) which are arranged on two sides of the permanent magnet (16); a magnetization direction of the permanent magnet is tangential magnetization, and the magnetization direction of each of the permanent magnet is the same (arrows) for the purpose of improving torque and power characteristics.
	Since Beltrame et al. and Smadja are all from the same field of endeavor; the purpose disclosed by one inventor would have been recognized in the pertinent art of the others.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add rotor cores which are arranged on two sides of the permanent magnet; a magnetization direction of the permanent magnet is tangential magnetization, and the magnetization direction of each of the permanent magnet is the same.as taught by Smadja for the purpose discussed above.
Regarding claim 8, Beltrame et al. also shows wherein the armature winding is wound on the stator core in a centralized winding manner.
Allowable Subject Matter
Claims 2-7 and 9-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not anticipate or render obvious the magnetic flux switching hub motor having a permanent magnet rotor, wherein an inside of the wheel rim is provided with a plurality of bosses, a rotor unit accommodating part is formed between adjacent bosses, and the rotor unit is located in the rotor unit accommodating part as recited in claim 2.  Claims 3-7 and 9-14 are dependent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANG D LE whose telephone number is (571)272-2027.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANG D. LE/
Examiner
Art Unit 2834



2/27/2021

/DANG D LE/Primary Examiner, Art Unit 2834